EXHIBIT 10.1

IONICS, INCORPORATED


1997 STOCK INCENTIVE PLAN
(AS AMENDED THROUGH MARCH 27, 2003)

1.   Purpose. The purpose of this Plan is to enable officers and other key
employees of, and consultants to, Ionics, Incorporated (the "Company") and any
present or future parent or subsidiary of the Company (collectively, "Related
Corporations") to (i) own shares of Stock in the Company, (ii) participate in
the shareholder value which has been created, (iii) have a mutuality of interest
with other shareholders and (iv) enable the Company to attract, retain and
motivate key employees and consultants of particular merit. As used herein, the
terms "parent" and "subsidiary" mean "parent corporation" and "subsidiary
corporation," respectively, as those terms are defined in Section 424 of the
Code.


2.   Definitions. For the purposes of the Plan, the following terms shall have
the meanings set forth below:


  (a)   Award means the grant or sale pursuant to the Plan of any Stock Options
and Long-Term Performance Awards.


  (b)   Board means the Board of Directors of the Company.


  (c)   Code means the Internal Revenue Code of 1986, as amended from time to
time, or any statute successor thereto, and any regulations issued from time to
time thereunder.


  (d)   Company means Ionics, Incorporated, a corporation organized under the
laws of the Commonwealth of Massachusetts (or any successor corporation).


  (e)   Disability means "permanent and total disability" as defined under
Section 22(e)(3) of the Code or any successor statute.


  (f)   Effective Date means the date that the Plan is approved by both the
Board of Directors of the Company and the stockholders of the Company, and if
not approved on the same day, the date of the last approval.


  (g)   Fair Market Value means, as of any given date, the last reported sales
price of the Stock as reported in The Wall Street Journal for such date, or if
no such sale is reported on the last preceding trade date to the sales date, or
if the Stock is not publicly traded on or as of such date, the fair market value
of the Stock as determined by the Committee in good faith based on the available
facts and circumstances at the time.


  (i)   Incentive Stock Option means any Stock Option intended to be and
designated as an "Incentive Stock Option" within the meaning of Section 422 of
the Code.


  (j)   Long-Term Performance Award means an Award made pursuant to Section 7
below that is payable in cash and/or Stock in accordance with the terms of the
grant, based on Company, business unit and/or individual performance over a
period of at least one year.


  (k)   Non-Qualified Stock Option means any Stock Option that is not an
Incentive Stock Option.


  (l)   Participant means an employee or consultant to whom an Award is granted
pursuant to the Plan.


  (m)   Plan means the Ionics, Incorporated 1997 Stock Incentive Plan, as set
forth herein and as it may be amended from time to time.


  (n)   Retirement means a termination of employment, for reasons other than
death, which satisfies the requirements for normal, early, late or disability
retirement in accordance with the Ionics, Incorporated Retirement Plan or any
successor plan.


  (o)   Stock means the common stock, $1.00 par value per share, of the Company.


  (p)   Stock Option or Option means any option to purchase shares of Stock
granted pursuant to Section 6 below.


In addition the term Change in Control shall have meaning set forth in Section
8.2.

3.   Administration


  (a)   Board or Committee Administration. The Plan shall be administered by the
Board or, subject to paragraph 3(d) (relating to compliance with Section 162(m)
of the Code), by a committee appointed by the Board (the "Committee"), which
shall initially be the Compensation Committee of the Board. Hereinafter, all
references in this Plan to the "Committee" shall mean the Board if no Committee
has been appointed. Subject to ratification of the grant or authorization of
each Award by the Board (if so required by applicable state law), and subject to
the terms of the Plan, the Committee shall have the authority to (i) determine
to whom (from among the class of employees eligible under Section 5 to receive
Incentive Stock Options) Incentive Stock Options shall be granted, and to whom
(from among the class of individuals and entities eligible under Section 5 to
receive Non-Qualified Stock Options and Long-Term Performance Awards)
Non-Qualified Stock Options and Long-Term Performance Awards may be granted,
(ii) determine the time or times at which Awards shall be granted; (iii)
determine the purchase price of shares subject to each Option, which prices
shall not be less than the minimum price specified in Section 6.2(a); (iv)
determine whether each Option granted shall be an Incentive Stock Option or a
Non-Qualified Stock Option; (v) determine (subject to Sections 6.2(b) and
6.2(c)) the time or times when each Option shall become exercisable and the
duration of the exercise period; (vi) extend the period during which outstanding
Options may be exercised; (vii) determine whether restrictions such as
repurchase options are to be imposed on shares subject to Awards and the nature
of such restrictions, if any; and (viii) interpret the Plan and prescribe and
rescind rules and regulations relating to it. If the Committee determines to
issue a Non-Qualified Stock Option, it shall take whatever actions it deems
necessary, under Section 422 of the Code and the regulations promulgated
thereunder, to ensure that such Non-Qualified Stock Option is not treated as an
Incentive Stock Option. The interpretation and construction by the Committee of
any provisions of the Plan or of any Award granted under it shall be final
unless otherwise determined by the Board. The Committee may from time to time
adopt such rules and regulations for carrying out the Plan as it may deem
advisable. No member of the Board or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
granted under it.


  (b)   Committee Actions. The Committee may select one of its members as its
chairman, and shall hold meetings at such time and places as it may determine. A
majority of the Committee shall constitute a quorum and acts of a majority of
the members of the Committee at a meeting at which a quorum is present, or acts
reduced to or approved in writing by all the members of the Committee (if
consistent with applicable state law), shall be the valid acts of the Committee.
From time to time the Board may increase the size of the Committee and appoint
additional members thereof, remove members (with or without cause) and appoint
new members in substitution therefor, fill vacancies however caused, or remove
all members of the Committee and thereafter directly administer the Plan.


  (c)   Grant of Awards to Board Members. Awards may be granted to members of
the Board who are otherwise eligible to receive Awards under the Plan. All
grants of Awards to members of the Board shall in all respects be made in
accordance with the provisions of this Plan applicable to other eligible
persons. Members of the Board who either (i) are eligible to receive grants of
Awards pursuant to the Plan or (ii) have been granted Awards may vote on any
matters affecting the administration of the Plan or the grant of any Awards
pursuant to the Plan, except that no such member shall act upon the granting to
himself or herself of Awards, but any such member may be counted in determining
the existence of a quorum at any meeting of the Board during which action is
taken with respect to the granting to such member of Awards.


  (d)   Performance-Based Compensation. The Board, in its discretion, may take
such action as may be necessary to ensure that Stock Options granted under the
Plan qualify as "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code and applicable regulations promulgated thereunder
("Performance-Based Compensation"). Such action may include, in the Board's
discretion, some or all of the following: (i) if the Board determines that Stock
Options granted under the Plan generally shall constitute Performance-Based
Compensation, the Plan shall be administered, to the extent required for such
Stock Options to constitute Performance-Based Compensation, by a Committee
consisting solely of two or more "outside directors" (as defined in applicable
regulations promulgated under Section 162(m) of the Code); and (ii) Stock
Options and Stock Grants granted under the Plan may be subject to such other
terms and conditions as are necessary for compensation recognized in connection
with the exercise or disposition of such Stock Option or the disposition of
Stock acquired pursuant to such Stock Option to constitute Performance-Based
Compensation.


4.   Shares of Stock Subject to the Plan.


  (a)   Stock. The Stock subject to Awards shall be authorized but unissued
shares of Stock or shares of Stock reacquired by the Company in any manner.
Subject to adjustment as provided in subsection (c) of this Section 4, the
aggregate number of shares of Stock that may be issued pursuant to the Plan
shall be (i) 1,550,000* (which number includes the aggregate number of shares
with respect to which no options have been granted under the 1979 Stock Option
Plan on the Effective Date), plus (ii) such number of shares as to which options
granted under the 1979 Stock Option Plan terminate or expire without being fully
exercised, plus (iii) effective as of January 1, 1998 and each of the three
successive years thereafter, a number of shares of Stock equal to two percent
(2%) of the total number of shares of Stock issued and outstanding as of the
close of business on December 31 of the preceding year. Subject to adjustment as
provided in subsection (c) of this Section 4, no more than an aggregate of
750,000 shares of


  Stock may be issued pursuant to the exercise of Incentive Stock Options
granted under the Plan (including shares issued pursuant to the exercise of
Incentive Stock Options granted under the Plan that are the subject of
disqualifying dispositions within the meaning of Sections 421, 422 and 424 of
the Code and the regulations thereunder); and no more than an aggregate of
150,000 shares of Stock may be issued in connection with Long-Term Performance
Awards granted under this Plan. If any Award granted under the Plan shall expire
or terminate for any reason without having been exercised in full or shall cease
for any reason to be exercisable in whole or in part, the unpurchased shares
subject to such Award shall again be available for grants of Awards under the
Plan.


  No employee of the Company or any Related Corporation may be granted Options
(or any other Award) to acquire, in the aggregate, more than 200,000 shares of
Stock during any 12-month period under the Plan. If any Option granted under the
Plan shall expire or terminate for any reason without having been exercised in
full or shall cease for any reason to be exercisable in whole or in part, the
unpurchased shares subject to such Option shall be included in the determination
of the aggregate number of shares of Stock deemed to have been granted to such
employee under the Plan.


  (b)   Computation of Available Shares. For the purpose of computing the total
number of shares of Stock available for Plan purposes at any time during which
the Plan is in effect, there shall be debited against the total number of shares
determined to be available pursuant to paragraphs (a) and (c) of this Section 4
the maximum number of shares of Stock subject to issuance upon exercise of
Options or upon settlement of other Awards theretofore made under the Plan. In
addition, however, shares related to the unexercised or undistributed portion of
any terminated, expired or forfeited Award for which no material benefit was
received by a Participant (e.g. dividends, but not including voting rights), or
to the portion of any Award settled in cash, shall be recredited to the number
remaining upon such termination, expiration or forfeiture and thereafter again
be available for distribution in connection with future Awards under the Plan.


  (c)   Other Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, Stock dividend, or other change in corporate
structure affecting the Stock, such substitution or adjustment shall be made in
the aggregate number of shares reserved for issuance under the Plan, and in the
number and option price of shares subject to outstanding Options and other
Stock-based Awards granted under the Plan, as may be determined to be
appropriate by the Committee in its sole discretion provided that the number of
shares subject to any Award shall always be a whole number.


5.   Eligibility. Incentive Stock Options may be granted only to employees of
the Company and any Related Corporation. Officers and other key employees of or
consultants to the Company, who are responsible for or contribute to, as
determined by the Committee in its sole discretion, the management, growth
and/or profitability of the business of the Company and/or any Related
Corporation are eligible for Awards under the Plan.


6.   Stock Options.


  6.1   Provision for Grant. Stock Options may be granted alone, in addition to
or in tandem with other Awards under the Plan. Any Stock Option granted under
the Plan shall be in such form as the Committee may from time to time approve.
The Committee shall have the authority to grant any optionee who is an employee
of the Company, or of any Related Corporation, Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options. To the extent that
any Stock Option does not qualify as an Incentive Stock Option, it shall
constitute a separate Non-Qualified Stock Option. In the case of any other
person eligible for an Award under the Plan, any Stock Option granted under the
Plan shall be a Non-Qualified Stock Option.


  Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify the Plan under Section 422 of the Code, or, without the consent
of the optionee(s) affected, to disqualify any Incentive Stock Option under such
Section 422.


  6.2   Terms and Conditions. Options granted under the Plan shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem appropriate:


    (a)   Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant but shall
be not less than 100% of the Fair Market Value of the Stock at the time of
grant. However, any Incentive Stock Option granted to any optionee who, at the
time the option is granted, owns more than 10% of the voting power of all
classes of stock of the Company or of a parent or subsidiary corporation (in
each case as defined in Section 424 of the Code) shall have an exercise price no
less than 110% of Fair Market Value per share on date of the grant.


    (b)   Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten years after
the date on which the Option is granted. However, any Incentive Stock Option
granted to any optionee who, at the time the Option is granted, owns more than
10% of the voting power of all classes of stock of the Company or of a parent or
subsidiary corporation (in each case as defined in Section 424 of the Code) may
not have a term of more than five years. No Stock Option may be exercised by any
person after expiration of the term of the Option.


    (c)   Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at or after grant, provided, however, that, except as provided in
Sections 6.2(f), 6.2(g) and 8, unless otherwise determined by the Committee at
or after grant, no Stock Option shall be exercisable during the six months
following the date of the granting of the Option. If the Committee provides, in
its discretion, that any Stock Option is exercisable only in installments, the
Committee may waive such installment exercise provisions at any time at or after
grant in whole or in part, based on such factors as the Committee shall
determine, in its sole discretion.


    (d)   Method of Exercise. Subject to whatever installment exercise
provisions apply pursuant to Section 6.2(c), Stock Options may be exercised in
whole or in part at any time and from time to time during the option period, by
giving written notice of exercise to the Company specifying the number of shares
to be purchased. Such notice shall be accompanied by payment in full of the
purchase price, either by certified or bank check, or such other instrument as
the Committee may accept. As determined by the Committee, in its sole
discretion, payment in full or in part may also be made in the form of
unrestricted Stock already owned by the optionee (based, in each case, on the
Fair Market Value of the Stock on the date the option is exercised, as
determined by the Committee); provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
shares may be authorized only at the time the Option is granted.


  If payment of the Option exercise price of a Stock Option is made in whole or
in part in the form of unrestricted Stock already owned by the Participant, the
Company may require that the Stock has been owned by the Participant for a
specified minimum period of time, for the purpose of avoiding any charge to the
Company's earnings, limiting the pyramiding of Stock Option exercises, or such
other purposes as the Company deems appropriate.


  No shares of Stock shall be issued until full payment therefor has been made.
An optionee shall generally have the rights to dividends or other rights of a
shareholder with respect to shares subject to the Option when the optionee has
given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in Section 11.1.


    (e)   Transferability. No Stock Option shall be transferable by the optionee
otherwise than by will or by the laws of descent and distribution, and all Stock
Options shall be exercisable, during the optionee's lifetime, only by the
optionee, provided, however, the Committee may grant Non-Qualified Stock Options
that are transferable, without payment of consideration, to immediate family
members of the optionee or to trusts for such family members, or to partnerships
in which such immediate family members are the only parties, subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all of the terms and conditions applicable to such Non-Qualified Stock
Options prior to such transfer.


    (f)   Termination by Reason of Death. If an optionee's employment by or
association with the Company or any Related Corporation terminates by reason of
death, any Stock Option held by such optionee may thereafter be exercised, to
the extent then exercisable at the time of death, or on such accelerated basis
as the Committee may determine at or after grant, by the legal representative of
the estate or by the legatee of the optionee under the will of the optionee, for
a period of 90 days (or such shorter period as the Committee may specify at
grant) from the date of such death or until the expiration of the stated term of
such Stock Option, whichever period is the shorter.


    (g)   Termination by Reason of Disability or Retirement. If an optionee's
employment by or association with the Company or any Related Corporation
terminates by reason of Disability or Retirement, any Stock Option held by such
optionee may thereafter be exercised by the optionee, to the extent it was
exercisable at the time of termination, or on such accelerated basis as the
Committee may determine at or after grant, for a period of 90 days (or such
shorter period as the Committee may specify at grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter; provided, however, that, if the
optionee dies within such 90-day period (or such shorter period as the Committee
shall specify at grant), any unexercised Stock Option held by such optionee
shall thereafter be exercisable to the extent to which it was exercisable at the
time of death for a period of 90 days from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.


    (h)   Other Termination. Unless otherwise determined by the Committee at
grant, if an optionee's employment by or association with the Company or any
Related Corporation terminates for any reason other than death, Disability or
Retirement, the Stock Option shall thereupon terminate, except that in the
Committee's sole discretion, based upon such factors as the Committee may deem
appropriate, the Committee may specify that such Stock Option may be exercised,
to the extent exercisable at termination, or on such accelerated basis as the
Committee may determine at or after grant, for a period of 90 days (or such
shorter period as the Committee shall specify at grant) from the date of such
termination or until the expiration of the stated term of such Stock Option,
whichever period is shorter.


    (i)   Extension of Exercisability Period. The Committee or Board of
Directors pursuant to the authority granted in Section 3(a) may in its
discretion grant Stock Options which provide for longer periods of
exercisability following the termination of an optionee's employment by or
association with the Company or any Related Company than is provided in
Subsections 6.2(f), 6.2(g), and 6.2(h), provided that any extended
exercisability period shall not extend beyond the expiration of the stated term
of the Stock Option. Notwithstanding Sections 6.2(f), 6.2(g) and 6.2(h), the
Committee or the Board of Directors may also in its discretion amend outstanding
Stock Options to extend the period during which they remain exercisable,
provided that any extended exercisability period shall not extend beyond the
expiration of the stated term of the Stock Option.


    (j)   Incentive Stock Option Limitations. To the extent required for
"incentive stock option" status under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Stock with respect
to which Incentive Stock Options granted are exercisable for the first time by
the optionee during any calendar year under the Plan and/or any other stock
option plan of the Company and any parent or subsidiary corporation (within the
meaning of Section 424 of the Code) shall not exceed $100,000. The Company
intends to designate any Options granted in excess of the $100,000 limitation as
Non-Qualified Stock Options, and the Company shall issue certificates to the
optionee with respect to the Options that are Non-Qualified Options and Options
that are Incentive Stock Options.


    (k)   Cashless Exercise; Satisfaction of Tax Withholdings. To the extent
permitted under applicable laws and regulations, at the request of a
Participant, the Company agrees to cooperate in a "cashless exercise" of an
Option. The cashless exercise shall be effected by the Participant delivering to
a registered securities broker acceptable to the Company instructions to sell a
sufficient number of shares of Stock for which such Option is then exercisable
to cover the costs and expenses associated with such exercise and sale. Under
any Option, the Committee may permit a Participant to pay any applicable
withholding taxes by delivering a sufficient number of previously owned shares
of Common Stock to the Company to satisfy such taxes.


7.   Long-Term Performance Awards


  7.1   Provision for Grant. Long-Term Performance Awards may be awarded either
alone or in addition to other Awards granted under the Plan. The Committee shall
determine the nature, length and starting date of the performance period (the
"Performance Period") for each Long-Term Performance Award, which subject to
Section 8 below shall be a period of at least one year, and shall determine the
performance objectives to be used in valuing Long-Term Performance Awards and
determining the extent to which such Long-Term Performance Awards have been
earned. Performance objectives may vary from Participant to Participant and
between groups of Participants and shall be based upon such Company, business
unit and/or individual performance factors and criteria as the Committee may
deem appropriate, including, but not limited to, earnings per share or return on
equity. Performance Periods may overlap and Participants may participate
simultaneously with respect to Long-Term Performance Awards that are subject to
different Performance Periods and/or different performance factors and criteria.


  7.2   Periodical Determination of Performance. At the beginning of each
Performance Period, the Committee shall determine for each Long-Term Performance
Award subject to such Performance Period the range of dollar values or number of
shares of Stock to be awarded to the Participant at the end of the Performance
Period if and to the extent that the relevant measure(s) of performance for such
Long-Term Performance Award is (are) met. Such dollar values or number of shares
of Stock may be fixed or may vary in accordance with such performance and/or
other criteria as may be specified by the Committee, in its sole discretion.


  7.3   Adjustment of Awards. In the event of special or unusual events or
circumstances affecting the application of one or more performance objectives to
a Long-Term Performance Award, the Committee may revise the performance
objectives and/or underlying factors and criteria applicable to the Long-Term
Performance Awards affected, to the extent deemed appropriate by the Committee,
in its sole discretion, to avoid unintended windfalls or hardship.


  7.4   Termination of Employment. Subject to Section 8 below and unless
otherwise provided in the applicable Award agreement(s), if a Participant
terminates employment or other association with the Company or any Related
Corporation during a Performance Period because of death, Disability or
Retirement, such Participant shall be entitled to a payment with respect to each
outstanding Long-Term Performance Award at the end of the applicable Performance
Period (i) based, to the extent relevant under the terms of the award, upon the
Participant's performance for the portion of such Performance Period ending on
the date of termination and the performance of the applicable business unit(s)
for the entire Performance Period, and (ii) prorated, where deemed appropriate
by the Committee, for the portion of the Performance Period during which the
Participant was employed by or associated with the Company and any Related
Corporation, all as determined by the Committee, in its sole discretion.
However, the Committee may provide for an earlier payment in settlement of such
award in such amount and under such terms and conditions as the Committee deems
appropriate.


  Subject to Section 8 below, if a Participant terminates employment by or
association with the Company and any Related Corporation during a Performance
Period for any other reason, then such Participant shall not be entitled to any
payment with respect to Long-Term Performance Awards subject to such Performance
Period, unless the Committee shall otherwise determine, in its sole discretion.


  7.5   Form of Payment. The earned portion of a Long-Term Performance Award may
be paid currently or on a deferred basis with such interest or earnings
equivalent as may be determined by the Committee, in its sole discretion.
Payment shall be made in the form of cash or whole shares of Stock, either in a
lump sum payment or in annual installments commencing as soon as practicable
after the end of the relevant Performance Period, all as the Committee shall
determine at or after grant.


8.   Change in Control Provisions.


  8.1   Consequences of Event. In the event of a Change in Control, in addition
to the adjustment provided for in Section 4(c), the Committee may in its
discretion determine whether, with respect to all Stock Options granted and
Awards made before the Change in Control, the following acceleration and
valuation provisions shall apply:


    (a)   Any Stock Options awarded under the Plan not previously exercisable
shall thereupon become fully exercisable.


    (b)   Any outstanding Long-Term Performance Awards shall be paid out in cash
within thirty days following the Change in Control based on prorated target
results for the Performance Periods in question.


  In case of any reorganization, merger or consolidation of the Company into or
with another company or in the case of any sale or conveyance to another company
or entity of the property of the Company as a whole or substantially as a whole,
each Stock Option shall be automatically converted into a stock option or other
award which covers shares of stock or other securities equivalent in kind and
value to the shares or other securities the optionee or holder would have held
if the Stock Option or other Award had been exercised or received in full prior
to such reorganization, merger, consolidation, sale or conveyance and no
disposition thereof had subsequently been made, and the option price under each
Stock Option shall be proportionately adjusted.


  8.2   Change in Control. For purposes of this Plan, a "Change in Control"
means the happening of any of the following:


    (a)   The acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Section 12(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Company Voting Securities");
provided, however, that any acquisition by (x) any noncorporate shareholder of
the Company as of the effective date of the initial registration of an offering
of Stock under the Securities Act of 1933, (y) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries, or (z) any corporation
with respect to which, following such acquisition, more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a Change
in Control of the Company; or


    (b)   Continuing Directors constitute less than a majority of the Board,
where a Continuing Director is (i) each person who was a director of the Company
on January 2, 1997, and (ii) each person who subsequently becomes a director of
the Company and whose election or nomination was approved by a vote of at least
a majority of the Continuing Directors in office at the time of the election or
nomination unless that person became a director in connection with an actual or
threatened election contest; or


    (c)   Approval by the shareholders of the Company of a reorganization,
merger or consolidation (a "Business Combination"), in each case, with respect
to which all or substantially all of the individuals and entities who were the
respective beneficial owners of the Outstanding Company Common Stock and Company
Voting Securities immediately prior to such Business Combination do not own
beneficially, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or


    (d)   a complete liquidation or dissolution of the Company or a sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Company Voting Securities immediately prior to such sale or
disposition in substantially the same proportion as their ownership of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be, immediately prior to such sale or disposition.


9.   Amendment and Termination. The Board may terminate or amend the Plan at any
time and from time to time; provided, however, that the Board may not, without
approval of the shareholders of the Company, increase the maximum number of
shares of Stock issuable under the Plan or change the description of the
individuals eligible to receive Awards. No termination of or amendment to the
Plan may adversely affect the rights of a Participant with respect to any Award
theretofore granted under the Plan without such Participant's consent.


  The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 4 above, no such
amendment shall (i) decrease the exercise price of an outstanding Stock Option,
or (ii) effect the simultaneous cancellation of an outstanding Stock Option and
new grant of a replacement Stock Option, or (iii) without the Participant's
consent, impair the rights of any Participant.


10.   Unfunded Status of Plan. The Plan is intended to constitute an "unfunded"
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of any other general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to Awards
hereunder; provided, however, unless the Committee otherwise determines with the
consent of the affected Participant, the existence of such trusts or other
arrangements shall be consistent with the "unfunded" status of the Plan.


11.   General Provisions.


  11.1   Investment Representation. The Committee may require each person
acquiring shares pursuant to an Award under the Plan to represent to and agree
with the Company in writing that the Participant is acquiring the shares for
investment without a view to distribution thereof. The certificates for such
shares may include any legend which the Committee deems appropriate to reflect
any restrictions on transfer. All certificates for shares of Stock or other
securities delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of any stock exchange upon which the
Stock is then listed, and any applicable Federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.


  11.2   Adoption of Other Plans. Nothing contained in this Plan shall prevent
the Board of Directors from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.


  11.3   No Employment Rights. Neither the establishment or continuation of the
Plan, nor the grant of any Award hereunder, shall confer upon any employee or
consultant of the Company or any Related Corporation any right to continued
employment or association with the Company and any Related Corporation, nor
shall it interfere in any way with the right of the Company and any Related
Corporation to terminate the employment or association of any of its employees
or consultants at any time.


  11.4   Participant Not to Compete. In consideration of the Company's grant of
an Award, a Participant shall agree in the agreement setting forth the terms of
such Award that during the period of his employment by or other service with the
Company or any Related Corporation, and for a period of at least two (2) years
after the date such employment or service terminates, he will not without the
consent of the Board accept or perform work for any entity whose business is
competitive with the business carried on by the Company and any Related
Corporation, or engage in activities which are significantly competitive with
the business of the Company and any Related Corporation. In the event a
Participant breaches such agreement, the Participant shall forfeit all rights to
any unexercised Options or unearned Awards held as of the date of such breach.


  11.5   Tax Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for Federal income tax
purposes with respect to any Award, the Participant shall pay to the Company, or
make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Committee, the
minimum required withholding obligations may be settled with Stock. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.


  11.6   Payments on Death. The Committee shall establish such procedures as it
deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable in the event of the Participant's death are to be paid.


  11.7   Governing Law. The Plan and all Awards and actions taken thereunder
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.


12.   Term of Plan. The Plan shall become effective upon the approval of the
Plan by the shareholders of the Company. No Award shall be granted pursuant to
the Plan on or after the tenth anniversary of the Plan's approval by
shareholders, but Awards theretofore granted may extend beyond that date.


--------
* Amended effective May 8, 2002